DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.          In response to the Office action dated on 03/30/2022 the Amendment has been received on 06/14/2022.
             Claims 1 and 3-5 have been amended.
             Claim 2 has been canceled.
             Claims 1 and 3-5 are currently pending in this application.

Response to Arguments

3.          Applicant’s arguments, see pages 4-8, filed on 06/14/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The appropriate claims have been amended to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1 and 3-5 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Ishikawa et al. (US PAP 2006/0008053 A1), teach an X-ray imaging apparatus comprising (see abstract; Figs. 1-1D; paragraphs 0035-0040; 0053-0067 and 0113-0118): 

    PNG
    media_image1.png
    568
    429
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    477
    media_image2.png
    Greyscale

an X-ray source (1) that gives high voltage between a cathode (12) and a target (150), as well as keeps a tube current value at a set value by performing feedback control (2 and 3) of grid voltage given to a grid (120 and 130) disposed between the cathode (12) and the target (150); a tube current value setting part that sets the tube current value (see paragraphs 0057, 0059, 0060, 0063, 0064; 0078-0086) and a time measurement part that measures a time when the tube current value is set and a time when the tube current value (see paragraphs 0057, 0059, 0060, 0063, 0064; 0078-0086) reaches the set value (see abstract; Figs. 1-1D; paragraphs 0035-0040; 0053-0067 and 0113-0118) but fail to explicitly teach or make obvious and a time measurement part that measures a first time interval between a first point in time when the set value is set under the feedback control and a second point in time when the tube current value reaches the set value for a first time after the first point in time under the feedback control; and a consumption level estimation part that estimates a consumption level of the X-ray source based on the first time interval as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 5, the most relevant prior art, Ishikawa et al. (US PAP 2006/0008053 A1), teach a consumption level estimation method for an X-ray source (1) that gives high voltage between a cathode (12) and a target (150) (see abstract; Figs. 1-1D; paragraphs 0035-0040; 0053-0067 and 0113-0118), as well as keeps a tube current value at a set value by performing feedback control of a grid voltage given to a grid (120 and 130) disposed between the cathode (12) and the target (150)

    PNG
    media_image3.png
    511
    767
    media_image3.png
    Greyscale
 (see abstract; Figs. 1-1D; paragraphs 0035-0040; 0053-0067 and 0113-0118), the consumption level estimation method estimating a consumption level of the X-ray source (1) on a basis of a time until the tube current value reaches the set value after the tube current value has been set (see abstract; Figs. 1-1D; paragraphs 0035-0040; 0053-0067 and 0113-0118) but fail to explicitly teach or make obvious that the consumption level estimation method estimating a consumption level of the X-ray source based on a time interval between a first point in time when the set value is set under the feedback control and a second point in time until when the tube current value reaches the set value for a first time after the first point in time under the feedback control as claimed in combination with all of the remaining limitations of the claim. 
             Claims 3 and 4 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
            Komatani et al. (US Patent 5,398,274) teach (see abstract; Figs. 1-6; column 1, line 25 -column 2, line 21; column 3, line 29 – column 5, line 20) an X-ray imaging apparatus and a consumption level estimation method for an X-ray source (7) (see Fig. 1) that gives high voltage between a cathode (9) and a target (16), as well as keeps a tube current value at a set value by performing feedback control of grid voltage given to a grid disposed between the cathode (9) and

    PNG
    media_image4.png
    345
    449
    media_image4.png
    Greyscale
the target (16), the consumption level estimation method estimating a consumption level of the X-ray source on a basis of a time until the tube current value reaches the set value after the tube current value has been set.
        Holland et al. (US PAP 2004/0136499 A1; see paragraphs 0006, 0011, 0026, 0031, 0038, 0058 and 0080); Deych et al. (US PAP 2005/0069086 A1; see abstract; paragraphs 0011-0016, 0023, 0025, 0028, 0035, 0053 and 0054) and Lee et al. (US PAP 2014/0348291 A1; see paragraphs 0043, 0047-0050, 0063, 0076, --80, 01227 and 0132) teach the X-ray imaging apparatus and exposure control methods.
 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                         /I.K./   July 7, 2022